      Case: 4:20-cv-00007-DMB-JMV Doc #: 124 Filed: 07/28/20 1 of 1 PageID #: 8918


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                                PLAINTIFFS

V.                                                                    NO. 4:20-CV-7-DMB-JMV

TOMMY TAYLOR, et al.                                                              DEFENDANTS


                                                ORDER

          On July 20, 2020, the defendants filed a motion to substitute four documents1 for Exhibit

6 to “Defendants’ Response in Opposition to Plaintiffs’ Supplemental Emergency Motion for

Temporary Restraining Order and Preliminary Injunction.” 2          Doc. #122.    As grounds, the

defendants represent that the current Exhibit 6 “inadvertently includes metadata related to redacted

portions of the photographs contained therein” and that “[t]he proposed substitute removes that

metadata.”         Id. at 1.   The defendants further represent that their motion to substitute is

unopposed. Id.

          Upon consideration, the motion to substitute [122] is GRANTED. The Clerk of the Court

is DIRECTED to seal the current Exhibit 6 [118-6]. The four documents attached to the motion

to substitute [122-1][122-2][122-3][122-4] will be deemed a part of the defendants’ response. On

or before July 30, 2020, the defendants shall re-file these four documents as a single docket entry

linked to the original response.

          SO ORDERED, this 28th day of July, 2020.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE




1
    Docs. #122-1, #122-2, #122-3, #122-4.
2
    Doc. #118-6.
